I




     OFFICE OF THE ATTORNEY      GENERAL       OF TEXAS
                        AUSTIN




Honorable Jam.6 VI.Strawi
Oounty Attorney _
Ulllrm~ Ooullty
Baymondrllle, Texan
Dear s1ra




     oontrol and improvementdlsttilot,irrigation
     dlstrlot, and other defined subdlvleionaof-
     the State (and, subjeot to tho provisions herd-
     inbefore titid~herelnafter
                              oontained,euah interest
     and penalties on delinquentad valorem and poll
     taxes due oitlea, townn, and villages, and speolal
     sohool.dlatrlote,and independenteohool districts.,)
     shall be and the earn are hereby released, prwlded
Honorable J's   W. Stram - Page 2


    said ad valorem and po3.Itaxes are paid on
    or berae November 1, 1945. It 18 protided
    that t&s prarisions herso? shall not apply
    to oltlea, towns, and rlllages, and spsoid
    sohool dlstrlot, or lndspsndsst s&o01 ,dla-.
    trlots, unless and'untll the gwerniug body
    O? any 8usk olty, faan, or village, er speolal               ,.
    8ollooldlstxlot; or Independentsohool~dlstrlot
    finds that uausoal cm lxaessl~e derault ln the                    1
    p6pttent O? ad,yalorsrs
                          and poll tares has ooourred,
    and that an ext&nslon or time for the payment                     !
    of such dsllnpm~ adyalorem and poll taxes
    will promte~sml aooelerate ths eolleatlon$here-                   i

    o?, whereupon woh governlug body shall adopt a                    ;,
    resolution or cirdlxmnse erldenolng saoh ilndlng,                 ii
    and upon the rsoordlng o? such llndlngs o? raot
    the prwlaloxs of this Aat shall brSlx roll ?Oros
    and sireat as te any suoh olty, town, sr ril-      i
    loge, or spsblal sohool dlstris.t~,
                                      or independent
    sohool distrlctr It18 hersby~6Qrsssly and
    spsol?loaIIyprovided that penalties snd lntersst
    herein releasdd artsreleamb only on deIlnquent
    ad m&lorfnaand poll taxes and on no other taxes.6
                                                                ,'.'
          You will note that the effsot o? this artiols is
restriotedIn unmistakabletez%s to wall interest and pen-
alties that have aoeruad on all a& Yalorea tares that were     ',.~I~
dellnqaentin or'befors July 1. 1940".'.,
          This~'8st.:?urthex
                           provides that shek ,lnterestand     j'.,~~:
penaIt.188shsll'be rlaittad only lr the ad oalorwa and poll
taxes against whlsh they have aoorued srs'pald on or bet666    '~.,.~
Noreabsr 1 194l. The fast that the delinquent taxpayer has
ontll the iatter.dateto take advantagb o? ths.reialSSlOIXdoea       ~;
not extend ths~slaas o? penalties and interest included within .~'.' :
the soope of the~lsglslatlon,and interest and penaltlss ao-
srulng against taxes whlah beosme dellnquant atany time a?tsr    .: :
July 1, 1940 are tiotlnoluded.
          There?ore, it 1s the opinion o? this departmeat.
and you are so respeot?uI.lyadvised, that.p?naltiasaud
iutsrest only on ad valoreatand poll taxerswhloh bsoam
                                             \            .”       42



Honorable Jsmes?I.Strawn -Paga 3


delinquent onor before July 1, 1940, and whloh were paid        '.
on or before Norember 1, 194l, were remittsd by the prorl-
aions of Artlols'73361.Taxes for t&s pear 1940,were neither
due nor dellnqueat on July 1, 1940, and taxes ?or that year ob-
rlously are not smbraoed In the Aot.  It r0u0w8  that taxes
for the year 1940, whleh beoame delinquentfn 1941, are
subjeot to the~~usualpenrltlea and interest.
          Trustln~'thatws hare fully answered your lnqulry,
we are
                                Youri very       truly
                            ATTORHZY GXHERAL OF T!EXAS



                                    Peter ?bnleoeloo
Pkif:FS                                    .Assletant




                       .,
                                                               .